

116 HR 912 IH: Esther Martinez Native American Languages Programs Reauthorization Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 912IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Luján (for himself, Mr. Soto, Ms. McCollum, Mr. Young, Ms. Haaland, Mr. Cole, Ms. Moore, Ms. Norton, Mr. Tipton, Mr. DeFazio, Mr. O'Halleran, Mr. Grijalva, Mrs. Napolitano, Ms. Davids of Kansas, Mr. Kildee, Mr. Cárdenas, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Native American Programs Act of 1974 to provide flexibility and reauthorization to
			 ensure the survival and continuing vitality of Native American languages.
	
 1.Short titleThis Act may be cited as the Esther Martinez Native American Languages Programs Reauthorization Act. 2.Native American Languages Grant ProgramSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended—
 (1)in subsection (b)(7)— (A)in subparagraph (A)(i), by striking 10 and inserting 5; and
 (B)in subparagraph (B)(i), by striking 15 and inserting 10; and (2)in subsection (e)(2)—
 (A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and (B)by inserting , 4-year, or 5-year after on a 3-year.
				3.Reauthorization of Native American Languages Program
 (a)In generalSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking such sums and all that follows through the period at the end and inserting $13,000,000 for each of fiscal years 2020 through 2024..
 (b)Technical correctionSection 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended in subsections (a) and (b) by striking subsection (e) each place it appears and inserting subsection (d).
			